PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
Kazuya Dobashi et al.
Application No. 17/018,741
Filed:  September 11, 2020
Attorney Docket No. 	TEL-190765US01		               
:
:   DECISION GRANTING PETITION
:   UNDER 37 CFR 1.313(c)(2)
:
:



This is a decision on the renewed petition under 37 CFR 1.313(c)(2), filed, February 2, 2022, to withdraw the above-identified application from issue after payment of the issue fee and concurrently filed a petition under 37 CFR 1.182 for expedited consideration

The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.313(c)(2) is GRANTED.

The above-identified application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (request for continued examination).  See 37 CFR 1.313(c)(2).

Petitioner is advised that the issue fee paid on January 6, 2022, cannot be refunded.  If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

Telephone inquiries should be directed to Kimberly Inabinet at (571) 272-4618.







/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions




    
        
            
        
            
    

    
        11 The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission).  Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.